Citation Nr: 1729725	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-26 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2015, the Veteran testified at a Board videoconference hearing before the undersigned.

In April 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

The issue of entitlement to service connection for retinitis pigmentosa is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 

2.  Tinnitus was not manifested during active service, is not related to active service, and was not manifested within one year from the date of his separation from the military. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

VA's duty to notify was satisfied by a letter sent to the Veteran in January 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in February 2013, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

In November 2015, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) identified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

In April 2016, the Board remanded the Veteran's claims to obtain outstanding Social Security Administration (SSA) records.  The AOJ requested the Veteran's SSA records.  However, the Veteran's SSA records had been destroyed.  In May 2016, the AOJ notified the Veteran that his SSA records were destroyed.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for service connection are thus ready to be considered on the merits.

II.  Service Connection

The Veteran contends that his current bilateral hearing loss and tinnitus were caused by in-service noise exposure.  In April 2013, the Veteran wrote that construction work and firing weapons without hearing protection exposed him to hazardous noise while he was in service.  Having carefully considered the claims in light of the record and applicable law, the Board concludes that the preponderance of the evidence is against the claims and the benefits sought on appeal will be denied.

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for an organic disease of the nervous system (such as tinnitus or sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

There is no evidence of tinnitus or a bilateral hearing loss disability during service or for many years after service.  In particular, there is no evidence that tinnitus or bilateral hearing loss was manifested within one year of service.  Rather, at separation, he denied hearing loss but did report eye trouble and hay fever.  On examination, the ears and drums were normal.  

In February 2013, the Veteran underwent a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The VA examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The Veteran's file was reviewed.  The VA examiner agreed that the Veteran was exposed to hazardous noise in service.  However, electronic hearing testing conducted at enlistment and at discharge showed that the Veteran did not have hearing loss or hearing injury while he was in service.  There were no significant threshold shifts beyond normal variability while in service.  Based on in-service electronic hearing testing, the VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of in-service noise exposure.

Under certain circumstances, a layperson is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard the Veteran's statements that he has hearing loss and tinnitus are credible.  However, the Veteran's statements are outweighed by the VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus are not related to service.  These opinions are highly probative as they reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of these disabilities, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current bilateral hearing loss and tinnitus are related to service, the etiology of these disorders are complex medical matters beyond the ken of a layperson.  Jandreau, 492 F.3d at 1372.  Whether the Veteran has a bilateral hearing loss and tinnitus that are related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  

To the extent that there is a report of hearing loss and tinnitus since service, such reports are inconsistent with the contemporaneous records and are not credible.  Here, the separation examination disclosed that the Veteran's auditory acuity was normal and he denied pertinent pathology.  When he had the chance to report tinnitus and hearing loss, he reported eye trouble and hay fever.  His silence when otherwise affirmatively speaking constitutes negative evidence.  Here, an organic disease of the nervous system was not noted during service or within one year following service, and he did not have characteristic manifestations sufficient to identify the disease entities during service or shortly thereafter.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In sum, neither a hearing loss disability nor tinnitus manifested during service or within one year of separation and neither is otherwise related to service.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus are not warranted.





ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 


REMAND

Regarding the Veteran's retinitis pigmentosa, the Veteran asserts that, despite having a profile during service that required him to work only during the daytime, he was required to work nights in very low lighting while service in Germany.  In April 2016, the Board remanded the appeal to afford the Veteran with a new VA examination to specifically address whether the Veteran's disability pre-existed service or is causally related to service.  In June 2106, the Veteran was afforded a VA examination to determine the etiology of his retinitis pigmentosa.  The VA examiner opined that there was "clear and unmistakable evidence that it is, as likely as not," that the Veteran's retinitis pigmentosa pre-existed service.  The VA examiner continued that it was at least as likely as not that the patient's retinitis pigmentosa was not aggravated beyond its normal progression by the Veteran's service.  The Board finds that this opinion is inadequate as the VA examiner applied the incorrect evidentiary standard.  Therefore, a remand is necessary to obtain an addendum VA medical opinion that applies the correct evidentiary standard to comply with the April 2016 remand directives.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with an examiner with expertise in retinitis pigmentosa.  The examiner should review the claims file, specifically the Veteran's service treatment records and his lay statements regarding his working conditions during service.  All necessary testing should be conducted.  The examiner should then answer the following:

a.)  Is it clear and unmistakable (i.e., obvious and manifest) that the Veteran's retinitis preexisted his entrance into service?  If so, identify such clear and unmistakable evidence or medical principle as a rationale for that conclusion.

b.)  If the disability clearly and unmistakably pre-existed service, did it worsen in service, and if so, is it clear and unmistakable (obvious and manifest) that the disability was not aggravated beyond the natural progression by service, to include working during the night or in low light?  In other words, is it clear and unmistakable that any increase in his retinitis pigmentosa was due to the natural progression of the disease?

c.)  If the examiner concludes that the disorder did not clearly and unmistakably preexist entry into service or that it was not clearly and unmistakably not aggravated during service, then the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to specifically include the Veteran's lay statements regarding his working conditions during service, to include working during the night or in low light? 

A complete rationale for any opinion offered should be provided.

2.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


